 


110 HR 1442 IH: Zero Baseline Budget Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1442 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Gohmert (for himself, Mr. Hensarling, Ms. Foxx, Mr. Culberson, Mr. Rohrabacher, Mr. Akin, Mr. Garrett of New Jersey, Mr. Franks of Arizona, Mr. Barrett of South Carolina, Mr. Hall of Texas, Mr. Sessions, Mr. Souder, Mr. Terry, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate automatic increases for inflation from CBO baseline projections for discretionary appropriations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Zero Baseline Budget Act of 2007.  
2.Changes in the baselineSection 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended— 
(1)in the second sentence of paragraph (1), by striking everything that follows current year, and inserting excluding resources designated as an emergency requirement and any resources provided in supplemental appropriation laws.; 
(2)by striking paragraphs (2), (3), (4), and (5); 
(3)by redesignating paragraph (6) as paragraph (2); and 
(4)by inserting after paragraph (2) the following new paragraph: 
 
(3)No adjustment for inflationNo adjustment shall be made for inflation or for any other factor.. 
3.ExtensionThe second sentence of section 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by inserting other than subsections (a) through (d) of section 257 after title. 
 
